DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Line 9, the phrase “closed state” should be replaced with --opened state--.  According to the specification, the tray unit 50 (“mount portion”) is restricted in switching of a position when the cover member 82 is opened (refer to [0129] of published application).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mount portion in claim 1 (identified as 50 in the specification), a supporting portion in claims 2 and 10 (identified as 72 or 44 in the specification), a reversing portion in claim 3 (identified as 86 in the specification), a cover member in claim 5 (identified as 82 in the specification), a guiding portion in claim 7 (identified as 62 in the specification), an urging portion in claim 8 (identified as 102 in the specification), a permission portion in claim 9 (identified as 44 in the specification), a base portion in claim 10 (identified as 52 in the specification), one or more extension/retraction portions in claim 10 (identified as 64 in the specification), and a processor in claim 11 (identified as 20 in the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites “a permission portion configured to guide the supporting portion”.  This limitation is indefinite because the specification mentions that the permission portion is rail guide portion 44 (refer to para. [0075] of published application), while the supporting portion is also identified as rail guide portion 44 (refer to para. [0101] of published application).  The same part 44 serves as both the supporting portion and the permission portion.  Correction is required.
Regarding claim 9 and 10, the claims recite the limitation “the supporting portion” (line 3-4 of claim 9, line 4 of claim 10).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaami et al. JP 2017-039582 A (hereinafter “Tanaami”).
Regarding claim 1, Tanaami discloses a medium transport apparatus comprising: an apparatus main body (1, refer to FIGS. 1-2) having a first transport path (path of sheet shown in FIG. 5b) and a second transport path (path of sheet from lowermost tray 21, shown in FIG. 5a) different in posture of a medium to be transported; and a mount portion configured to be accommodated in the apparatus main body in a non-use state (FIG. 3b), 
wherein the mount portion that is provided in the apparatus main body so as to be configured to move in a height direction (arrow A in FIG. 3b or arrow D in FIG. 5b) of the apparatus main body, and switched among a first position (FIG. 5b) that the mount portion is positioned in the first transport path, a second position (FIG. 5a) that the mount portion is positioned in the second transport path, and a third position (FIG. 3b) that is accommodated in the apparatus main body.
Regarding claim 2, further comprising: a supporting portion (implicitly taught as portion of 1 that allows for vertical supporting 101) configured to support the mount portion.
Regarding claim 3, wherein a reversing portion (104 acts to reversely guide a sheet from tray 21) configured to be attached/detached to/from the apparatus main body, configured to form a reverse path (formed by 104 and 103) configured to reverse a medium in an attached state to the apparatus main body, and arranged on a switch path (notice 101 reaches 104 in Fig. 5b) of a position of the mount portion is provided.
Regarding claim 4, wherein the reversing portion covers the second transport path in the attached state to the apparatus main body.
Regarding claim 7, wherein the mount portion is provided with a guiding portion (102, shown in FIG. 2a) configured to guide both left and right end portions of a medium in a transport direction in accordance with a width of the medium.
Regarding claim 11, a processing apparatus (FIG. 2) comprising, the medium transport apparatus according to claim 1; and a processor (16, 17 and 200) configured to perform processing on the medium transported in one of the first transport path and the second transport path.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaami in view of Budelskey et al. US 7,431,279 (hereinafter “Budelsky”).
Regarding claim 10, Tanaami teaches wherein the mount portion includes a base portion (101) supported by the supporting portion but fails to explicitly teach and one or more extension/retraction portions configured to extend/retract from/to the base portion in a transport direction of a medium. 
Budelsky teaches a mount portion (54) comprising with an extension portion (84) that is configured to extend and retract.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Tanaami’s base portion with an extension portion as taught by Budelsky in order to extend the length of the base portion in a use state and reducing the overall size of the apparatus when the base portion is not in use or when not needed for supporting sheets of shorter lengths.
Allowable Subject Matter
Claims 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653